OFFICE   OF THE A7TORNEY         GENERAL       OF   TEXAS
                               AUSTIN




Eonorab3.e I(ira L. Bennett,   Jr.
Distriut  Attorney
lWm8ngee, Texas

Dear Slrr                      Opinlaa Ho. o-
                               Rer Did t&e




                                                      the hereimbbove
                                                      quote fra8 hour




                                               ed 8tatemat       6f faute   m-


                       alatoP viPgl1 Bovnd8 wa8 oeorioted
                      6f burglary ln the or-1        tlL8tPlot
                           Connty,Texm,    aud tk@taa the
                          c, 19X, was rentaeed     to four
     yewe oaaflameat      ia the state pcmitmtiaa-y of Tex-
     a8 ad was mmived In the rrtatb pslastent5rrg at
     Xuiztsville,  Texas, 011.Juwwy   s'; 193& that there-
     after ua Ray 1, 1939, the relate,      VWg!ll Bounds,
     bg Px'oo~tlca     So, 3E558 af the oovbzmor of the
     State of %WM VIE gcoted       r oaPtdit%ml
      ocmditiared tb8t ha aooept        the   jsb   off exwE2L
Be&umtmt,Taxas,andmka         acme provlsica   fw
his nottier; t&et be totrllr    4bslmIn fmm the u8e
of latoxluatiag'Uquorm     of eve+ry kind and ebar-
aoter and that the aelrtor     aaoept tke @aLid oop-
dltlonalpudm~       tbatthmwafter    ~1 the 20thday
of Jwm,    1940, bJ ProolMltfim    No. 1603 the am-
ditianrl   pu?don hereinbeftmo ref4x4rQd to @ented
to the celator va8 revokcrd by W. Lee O'Daniel,
Gw4Pn6r oi the stat4 of ~oxaa, for the reeSQ8
ret out them4n and cm ffla in the office         of the
Seamtaryof     Sute~ tbtca      Septe@er?6,1940,
the m?lator vaa reoeired at the eats        penitatlrr~
at Eunt~vllZe, Texas, 8a a oonditional pardrza
riolrtor   and that at muoh tS.ne th4 wostlm amI
oammutrtlm tim4 tbrt tilt8 IzIlStop ha6 oUma6 pior
to l&by 1. 1939, vu     by the auth~ibioo     of   the   Texas
Ptirrm SyatamfWfblt66~
       al%BtaltbArda~th4PeUtor~lPloundm
wall   be dlrohqpd    m or &out 6;lu fisrt &T o?
A-t,      l!#lj  t&t  hat swh ot4rtfae    &ad oeta-
tiaa   tjlPs not been farfeitod t&4 relrfoz   vould b4
Olltithd   t0 hia didlRl'@il    f!PQS th0 TO%88 8trt4
Prritmttimy at tlm       the;    ft ia further agmetl
that a Soptoaber    26;, 1940, Hien the mlatar     vaa
rwtwaodtotbFua8          State Prirakl1~mtha        ad
2 daya voro forieited~ t&at at rnab t&w l.acmth
and 13 day8 oamutatian     time vba foa'folted;   It ti
further agrood that 0. J. 8. l!lli.n$son    aad Y. Y.
Wlrid, the rcwpondats herein, aam rertrUMn$          the
Ubwt;r   of the ved.ator, YirgU   Bcwnde, by vl.rtua
otandtmderthe     authority of the Judan\tmd
samtsaae nrde aud mtaed       in Jofrwaao   ootaty,
Toxam, an or about Aovember 9, 1937, m6 mder and
br r&r&e of the rwouatiar of the atmlltloa*l           plzl-
dm *II hersintwfozle eat 6ut~ it 18 furthor shovn
end egxwod horein that e vr%t OS Waeaa ~orpu8 vp8
diilr imwd   by tha Dletrfot    Olosrk of SfSlk4P &nasty,
Texas, tmdor direaticm of the Olrtrict Judge of rr;ld
county, cm th4 third dar of Xey, 1941, ad vaa @azved
thereafter  cm the 4th tix of rta;rr, 1941, by C. L.
Idltohell, Sberlff' of WIulcrr Qomty, Tsw,     ad that
in axuwer to the nit    of btmuw ooxrgur rerved th4
reupandenteW.W.WaidMQ0.J.           S.~lSngsoah.~e
nov pi+duuo the relator   %IZand to raid Omrtra
&no~Poble Mac L. Bennett,     Jr.,   Page 3



          Ax+icle 6166~ and 6166x-1. of Veraan* Annotated
@iv11 Statutes of T4xa.a provide aa iollowa:

            “Article   6166~. In order to encourage prison
     dlsoip~lne,     a dlst     ctlm my be msde in the treat-
     mt     of prlsontea 80 ks to extend to c;ll such as
     are om%mly, lndustrlotm and obedleat,            comt’orta and
     prlvll4gs      waording      to their deaerta.     ?%e reward
     to be bestowed a~ priaonera for gooU amduet shall
     cmmiat of aueh relaxation          of strict   p~lsm rules
     and extension of aooisl pltlleges            8s may be oai-
     slateslt   vlth proper &pisc1plllle,     commltat1on of time
     for good cam&metaball be granted by the saw%@?,
     and the following        deduct&m shall be made f5oa1 the
     t%rm 0)’ terma of aentenaea vhen no @lame Of IklLaom-
     duct MaS been auatained Against          % ~~BORol', viz *
                            th off of the first    yearfa sent&e3
     tgee    &ys per month off of the seecod year of am-
     taae~     four days pep raatih off of the thiml yea2 of
     stintmce3 rive d~ya per wth           off of the rourth pisr
     of segtance3 air daye per maktb off or the tlfth
     yeer 6f aaittmce; 8ev4n dspa per aw21t-hofl of tke
     alxth year of acmteme; eight d8ys per mcmth off of
     the aw5lthy68ror            amlt4n44~ ah4day4      perrcmth ofr
     of the eighth year of ae5tace;t.a             dayI permaal
     off of the ninth y4A.r of ae&t4mz43 ?u%3en &8ya par
     maNi ofr      of the tea&h gear, and all aaaaeediag years
     of asarttmce. A pzrlsonsr        mder tva or more oumlatlve
     ssaterwea al11811      be tilowed eoawtrtian     &a if they




     ttiFns ulthout exgense to the-stAte,  euak forfblture
     my be set aside by the mawkger. For extra m%?it-
     orlous conduct on the part of any prisoner,    he aball
     be reoormended to the favorable ccaaldepation     of the
     Govemmr fir increased cozmutrtion or p&Ma~, and in
     case of ang yxlscaer who shall have esoaped md been
     captured, part oz all of him good tleie th-areby fer-
     felt&   my be restored by the VF,        ii in his je-
     laanthUi subsequent canduot asltltlss hia thweto,*
m2wWabl4   Xae L. Bmanett* Jr.,      P8ge 4



           "artitde    6166x-1.     Prismor      amfined in the
     StatePadtaotlary        ahsllbe    k4ptrtr+'kwider         such
     rulea rsd regdatiara       As rsybs      preacribedbythe
     gmmral rraager,wlthtbe           camant 4ndrppmvalof
     the hiaon Fioard,provGI4dthatno              px'faarer shall
     bemquIredtororkmr4              thantaahousa       p4rdayex-
     oept ~1 vork neceaa8ry and ssaentl81 to efflalent
     orgaala*tioP    of cctaviot forces, rhlcb time -1
     Include thetU8       spatin      g4i.ngto4ndrvtumlng
     framthel~wa~k,       bqtnotto       lncludethe     int4m.U-
     aiut fordfImor, lhioh ul8l1n0tbe lra                 th*116kk4
     hmm,aadia        ci8448 4fapSBn4ceasary8d4aa4%tlAl
     ove?tlm verk, mid prlaopsrr            lhrll r404%v4 l do-
     duotl~fromthalrarrtaae              ofdoubl      twxwwa
     vorkear md wwfm           frirthar    that toi hom8 skd
     cmatl&te      a-day to be d4duoted fp4m aii wmtao8,
     This hec88suy       and eaaentirl vwk” aball be aub-


                              A strlat     8caomtlng     at   oF4dlt
     mmrdeof     ellovortirsa38ma~         ahallbekeptbytba
     yain~~ofthe~tO~Chthrr~i8~-
     formedmdm~~~l~tod~       8 report    aMllbera&medto
     th% gaerol w             4aoh mth,    rho tarrll'qprow
     all   apohevtilma     be&r.    it is placsd tothemwut
     or th4 lprto.       TM  g4ll4r4Jmamg4P     Rball,rith    t&e
     omaat     ad rppFo+dl of the Prl~aI Jso8sd, .MY4 al4
     pwer to deal(prrt8 44Watn flxed ove*irs            hours
     ~hieh  hs 0o~ufm8     dr~tdm         fw th4 4rnam
     porfor~~e     of my prtialUr         imrk, &xd ~4 inrrte
     sh811 r8c8lY4   azIp onrtlae     at all UAleas a8m la at-
     twtedbytho      offlce~    in ahargo ofaaidlnmte,vho
     must oertffYfr6Rhle       olmklwul4dm      thataasdov4~-
     tZaiewaa6otnalSyearneU.Forea&attat4fwd
     otni44ccnductin     vIol.&tiim oftiyrnl        Dam    to
     prlacmor, all 4ammtrti&r e+rnad br atsh w4rts.m
     vaP3c snail D4 lubj84t to ocurJtlet4 f4rfeltur4.         h
     n4.b~~ to pnd rstuming      fraawmk     ~Hamers     ab8llnot
     64 Gqufrad    to travel-faster     thuia wa2.k. lo $rerter
     Aaomt 0flAbwahal1b4            requ3red ofmlypr~ams
     than hia Fhyslcal health md strength vi11 reumably
     p8rmit,nm     ahallasypriaaaerb4         plrcradrta~whlabr
     es the prism physlcl~~ my pmmunee h&n unrblb to
     p4rrarm.    a0 primu2w, upm h.ta ulnfaalm          to t&8 PI-
     stp, ahallb4rsa~4dtocuny             IrWw untflf3mthmla(g
Bommble      mo L. Rennett,      Jr.,   page 'j



       beea exambed by the phi8ux phyalcrlan.     Amy of-
       tica   or employee rlolatitlg ey provuiar.   or thla
       Sectha,   ahall be dimtiessd fpon the aenice.
       Thlr Act ahall be PetrWtive     and beoars effe~-
       tive aa of June 1, 19%.     Aota 19 9, 46th Leg.,
       P. 534, I 1.O (Undersoorlng aurn 5
            It18    etrted   ln21RultigCase       uW,pagellg2,See-
tion   28, that;

             'Oood aonduot statutes me irrmd vith the
       intmtlcn   of Uproving   p~?isan dlsolpllna    smd bve
       that effeot ii their sptoraemmt is allowed.         The
       oredlts are arid to be inthearture        ofrpqmmt
       or revard by the atate to the aemviot for bie geod
       behavior, io order to stiaulate     hip to oQfol¶    to
       the m&lee of the iaatitutltm    8nd to aroid t&e
          88u~ or eraerr an


       withfavor  bothby atateankulerallegielaturee,
       Slaoe the shertaring of L asntmms by reaao   of
       good behatioz ia a beaofit eaSerred by the state,
       ;: I”, eyyy    depeadeat QL the *tatate aroi6mlag
          .
             The                of lmpriaamfmt provided for by



          Ia the ease of Rx psrte @eKema, 64 A. 77, the
Supreme Court of Yermmt, undsr faota 8imilar to thoee here
Involved, held aa follewai

             =The seat6moe ID for the aulauutsm,and
       therllmfazmefor      goodbebrieris        tobededuated
       from the -term.            The deduetlen8llouedfmr
       $oodbebriol.p~tioostothsaood;itri~~~
       is not forfeited    by the bm8oh of the acmditioam
       of the pardoa,butstPrdeta          the oreditvf    the pri-
       8amr in the fiaslocmmutatim          ofhI    aentfimoe,
       Uhena pri8Honorable   J&c L.   Renaatt,   SF.,   Pap   6


     of hia tera, th6 Alma ho has so bea at Urge
     is not to be treated JM tire eerved wash$a am-
     tame.    The remUader of the term to be served ra
     re~c8anlltment 18 that psrfi of the term that rl¶Iml&l-
     ed unexplzvd at the time he v&a sat at lmge by
     the ccndltimal    psrdon. ”

           In the oane of Stat0 vs. Hater   (Iowa) 100 x. Y. 510,
the @avernor grroted the pieater   i oomliticaul  ~~MQQ ad,
aa-af Other OQtditiOW   i~~wed by the ttovemor,   it van provided


           “Whatever 8llowanee and rebate he ray haov
     heretofore earn*** by m88ai of @oed Goduct vhile
     luoaroonted    In the pomitmtiary   vi11 be forfelt-
     ed by opervtf~     of SW& rwowtiar,    md he will be
     thereupa    rwa8atttod  ts wrve the nrining
     period oi hlr erQfa81    8Qtanae, sitbut    eny mu
     bto   er allov8nao for good timb hs*etsioro   eunuLn



           “The ltrtutosy pmv~aiaxa aa to dirdnutl~
     of lmprlsamaat    for gwd omduot do qot, parhape,
     amber upw thv priraner ray lew1 rIghtI but,
     at oy Pate, they a&r       a atrtutory privilege,
     of tioh   the p~laaser may aoril b3aael.f’. Xo
     doubt, the forfotturea   provided by Code,     5704,
     my be Satpored by the warden witho&     a j UL atal
     dcAamLnat.ian as to t&e irota. owatitutlng     a rlo-
     Iatiaa of the rulee, ra@atiane,      or laws for the

     fig=&         &~~sadfctW~tag~i~           fg  gggOh
     baa served folr atmh 1-h        of tlm t&t,     vith the
     llbJlnutloll o? aaztmlce provided sor, he is ratlt1ed
     to his dlsobaqe,     he em* without questsin,       aeoun
     his discharge in a le@        praaeedlng.    We re8ah the
     c~a18afz1432,therefom,     that the dimkutltasr of im-
     priscQnwnt PFoplded f6m by etatute la a privllegs
     OS which the pria~isr     o& be deprived only in ao-
     cmrdance with Che provzlaitie of the statute, end
     thst* aa 110prwlaiw       5,s mde for iarfeiture     af
     ttd.8 prfvllep    al aet3olmt of violatien    of the temE9
Eoi%oPableI!Iao L.B~ett,Jr.,         ?age7



      ofrcondltloaalpmdaa       or awpaaitar    ofaazit6me
      by the executive, no auah ftieltum       eaz%be %m-
      posed by the erecutlve amdtw any oaadftlaa      oa
      stipultaticaa tiaarted in tha oiaw3itfiatal partpa
      OP order for suapenalan of aontmce.      + * l

            We are of the opinion thatfm3ditfor            odcondnct
aud cmertiw Sll~~Oe         undea?ArtloLe8 6166~ and r 166x-1, when
tsme emted by a priaaoer ry bs rorfeited            cdy upm thaw     ,- .
ground8 ape&fled     in'srid   Artlolea.    It la obvloua, of eourae,
that ~said atatutea do not authcu-ire      a forfeltuxw of such credit
upcnarwocaticm       ofaoakditlmalpmdm.              iRwtw,weme
of the opinlca that auoh statutes rce Qal~ed            to irprove pzllam
dlaeiplinb.    It folliwa,    themfere,    t&at om3uet outsida of the
penitentlargwhllethe        pMatmwia      QX a mmdftloxtal paw&a,
neitbeP entitles    the pr%smaeZ to the baPef&ts of auoh statutea
nor subjacta hlm to the penaltfea        thereof.

           Da ccnfer~as o#nlap lo. 3010, z'oadered by thla de-
jlartmat 0 wNsbar        g, 19x, to the E&xaarabla muse w.
~~of~~OiP~s~?~~,ltu~~ld                                        Tr* ~'t
ooavlata a.re not otutitld    to oamutawm      0r tiia3 ta be applied
a& their saat~~o8    uuder Artialw 6166~~ Revised Olril      Statute8
ofTems,1925,foFtlwa          asrredandemdlted~8uebae&eaoea
butslde of the pamltar~.           Wa quota from mid epln%cm at p8go
179-180 in Bwk 67, as follcwst

             '%m HI.1 note that t        terms plstmer, 1
       ~prlatxter dlaeiplln~‘~   md vpr%aaa rules* am al-
      luded to la aUd Ptlalo        aa well au the vlolatloa
      of prison rule8 and eaoap%nig* attempting to es-
      eupe all of vhiah I think: mmt438p2ltea        th8t    th8
      pr~aoaeraa8tbe       in th0poitca~l.a            order    to
      camevItAIn the parrieu psd latadawt            of saXd
      utiale.      xt is dlffiault    to ecaweive ~UW i m
      ma     fu~lougbcouldbea~aamx'vltt&~                 tba OQ-
      ma%aadomi.lmryacaep~tlaaof             swh tw&.        It
      is also diffiotit     to oonoelve of a psman CQ 8
      furlough hdng guilty of a breaoh of prlaat die-
      cipline    or escaping or attempting to eaoape froar
      a panitantlary.      Bvldmtly    the QaIEUtatttw Slloved
      apriapaer     naderatrtbaztiale     isazwwam%for          good
      mm3,uct8ndfor       obedSap68 ta~i@X~      ruleawb%le
Boaemvble l&c L. Beumett, Jr.,                 Page 8



     actually   uonflned in the penltentlary.    Them-
     fore, a pareon could not earn this aoaatatlau
     except by aatually   serving the rsapeotlve   9sFioda
     of time required by the statute In the pemlim-
     tlavp with a clew prison record.       I, therefore,
     amwer your queatlon Ho. 7 in the negative pld
     say that convicts vbile out of the penitumtiuy
     on a furlough are not entitled    to a oommtatlm
     of their aentasoes for time aemad out of the
     penltentiaPy."

           You are seapectfnlly   advised that it la the epiniog
of this department, under t&a facts stated, t&et the -it--
tiuy   authorities did not have the rlgbt,   at the tins the re-
later was returned to the penitentiary    to r&bit any ot tb
overtlme end oommutstiar earned by the relator    prior to hia
discharge m tha conditional     pardoa.

           Because of It8 related                lmportaaae tmder the faota
aubatitted by YOU, ve reapeetfully                luvlts your attentlar, bar-




            T h e g a a er a lr u leia        atdmSd2Ohliagma6Iar,
page 570,   SwticQ          59,     aa fd.loMr

            Yhejud~tlathe~~tyOfthe~,aa
     declaredbythe      eomt,wblle     th8 d%@eetlca~lth
     reapeat to the tins o? wry&k          it into effeot
     la in t.hma&tare of a avard 0f 8xecutlaol, ad
     uberetbapasalty      la japrla-t,         the aathw
     of the law la to be aatlafled       only by tke Mtwl
     aavlng    of lmprlacinmmt, unless rultted       by death
     or some legal mtbortty.        fa aoarPntaae vlth
     t#heS~ glrszwlplea the gaeral     rule $8 thrt whme
     a prlaoner has acmpted a aadltlakal          pardae and
     has beem nleaaeddcm~lmmentbyvl?tab
  ~’ thereof,   but baa violated    or failed   to peHgn
     the ca~ditlmr,     or any of thw      the *       bei
     domea void, and the a-            rrJthlVPmb@*
     -atbd      ad compelled to nndesgo the pm&&me&
     imposed by hla original     aQtenee,     ec so miwh there-
     of as he h8d not auffewed at the tlsia of bla re-
     lease;   ad the time &mlag vblcrh t&e aonvlot Is at
HamoMblo Mae L. Biamvtt*      Sr.,   Page 9



     laxqe tlPdaraomflltlmSl    ptmdmlanottobe
     ooaaldered ~8 tima served on the orl~S1      aen-
     tanae.   This is the only logicsl   rule, for b
     the nmperformance of the ocmditians the p~i&m
     beoaava void, and the priamer     ia in the aama
     state in which he wab St the time his pardon ~88
     graded3   or, as IS sowtime said, the 2ositlon
     of the prisoner on a violaticm of the conditfonr
     of hla prdw id 8irilarto thatorau         eJ$oapvd
     collv%ct. * * * (Underscoring ours)

            AoceptPnce of a p~rdak aeavasSrlly        cSrrD38 Pith it
an acceptance of the acuaditlma upon VW& the pardon is
grated.     If the ooadlti~       imposed is subsequent in itsmature,
u undsrthe~fmta         aulrPdttedbyyou,     thvpardan   tuba effeat
~a aoQI ~a it ie dellvvred and acoeptvd; but ang vlolatlm            of
the comlltlan ~111 work a forf8iture         of the pardoa, ard till
rvnder the grantee liable        to re~rrvat and to reucmultzaeit
ador    the original    sentewe.     31 Teat. Jur., ppgv 1268. If
the p~rd~ itself      expreaaly    prwldva   thet on bremh of lrny of
the atxditlans     thv ocavlatat.ubllbe     zirble to sumam-y arrest
QI aa order by the Rmraor,          vhoae 1-t       aball be vanalualve
as to a riolPtiaa,      ths prciswer is sot emtitled ta a jndialal
l3lqulryuto       thebraauh    of the aaazdition.   Exparte   mvempoFt*
7 9. W. (2d) 589.

             In order thatveadghthwe          ~lltbe   iaot.8 bvfvrv uv,
'we obtained   the reaord of the relator      frartheBorrd     ofPordm8
and Paroles.

           The aov8rnor’8 Proclawtlal      Ho. 32558 greatlpg       the
relators   oc4itlanolpuda        ahvati cake of thv aauWtl~8        lm-
posed to be "thst he totally     abata.fn frvmthv uav of latexi-
outing liquo~a of wery kind vad abMatvr4           + l l.'     8rld pro-
clamSt1f.m @artheb exprvaaly pwmldva that        If he la gvllty at
any tire OS my rlaumduat      ar rioJ.~tim    vf the Znr oz far
any othva rvaaan f&a Oovvmor tiy deem auffiolmt            lirroluding
anpfscta   notknevn    totha  i3ove~oratthetlma        of We       clva-
emcy), this tondltionsl    prdaa   la aubjvot to rwocetlon         at
the Governor's diaoretlcm,    vith or vlthout hesring, ~a the
Oovwmr aary dvteraine,Snd       the aSldV%rgilBouada        lvspbe, by
order of the Qaventor, retnn?ed      to and atxdinti   in the peal-
tertiary  until the and of his aeatame.'
~cino~ble   ltac L. lkezmett, Jr.,     Pqe     10



           2&e r4wordfurtber     8howa thptthe    wndltia3alpamIcn
was aotwgted, bosom ellocti'lc),    and tbrt the klato?      was re-
leam&onSay     4, 1939, mdtbrt      rold  oanditl~lpudaairrs
revoked 188June 29, 19&O. The period of time that the relator
was at large under asidoemUtlowl         pardon,was,    therefore,
axe yea,   cme lnadltk apd sixteen days.

            The recwd further shows a letter deted June 7, 1981,
trapl L. B. Wdox,    Chief of Pollee,  Wmmmt,     Texas, to the
JeffersonCoIpDty   PLcoleBoard    invb&ahlSr.Haddox     states that
aald Vlrgll   Bomda uaa fined &50.00 and oosts on June 7, 1H0,
on 8 omvittlan      Xor drtmkemnean.
            The tkmenaor*r       PPoalamtion
                                          Xo. 1603, dated Jlrae 20,
1940, lWVOkQ@tk.H aondIti9n~lprrdon,       shove thatituas    re-
yoked cu the'&rolrad of relator's   iatoxlaation  referred to in
the letter fro& ILr. Maddox. The rwocatia8 dlreota that @!l%e
prfran Uathoritlea We hereby directed to take hS.m in charge
aodrotum   Mmte     the panltmtkuyto      some the rem&&e      of
h%* amtmme."

            W!lerthe utt;haritles hezvd~~before aentiomd,   the
relatoP’8 isilme tobaqplyvithtba         ealdituau4 of his pIzdolz
(tototallyabrtdn     ficlrtlle UBe of iatoxlorrtlngl~~r)
rondorod theprrdoPtoid,uadplaoedtherelatcrr          in the m
posltirm (with reXemmoe ta hf* 8entemae ae he ua8 rt the
tlm his pardm lm38me effeotive      on Nay 4 , 1939.

            ~8   ed8d   b0r0m,     vhii0   the Felot0r   35~ not   my8
forfeited    the @Mm tm         for good aonduct and overtime vowk
allwed    vhioh    he Ud emmed rrp to &Is rele68e m the carditlap-
al pwdaa, he Is not entitled         to reoelve am 8 cmdit on @.%s
four-tsar    sentence, the ate yeara 6mePanthand       alxteenda~
thfbthevas      atlvge     c~the cmdltloaoipardon.      The 8~
lenthoftine         rembiriedtolpe   savedby~?elatar   oaJ=e    20,
1948 , as a8 shy 4, 1939.

            Triutizq    thatthia     iullye2wuer8   p?urinQulry,         U8




 ATT0tLIfE-fGTlNERAL


EP8ej